Citation Nr: 1403827	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  08-06 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizoaffective disorder and major depressive disorder.

2. Entitlement to service connection for soft tissue sarcoma, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Charles L. Wilkinson III, Attorney at Law


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to October 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2005 and March 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for paranoid schizoaffective disorder (claimed as schizo personality) and major depressive disorder, and soft tissue sarcoma, respectively.

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, while the RO adjudicated his claims for paranoid schizoaffective disorder and major depressive disorder separately, the Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Therefore, in light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizoaffective disorder and major depressive disorder, as shown on the first page of this decision.

The Board further observes that, in his March 2008 and July 2009 substantive appeals (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In July 2013, the Veteran was notified that his requested hearing had been scheduled for August 2013.  However, in August 2013, prior to his scheduled hearing, the Veteran indicated that his Board hearing be canceled and that his case be decided on the evidence of record.  Therefore, the Veteran's request for a Board hearing has been withdrawn.  38 C.F.R. § 20.704(e) (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the VA RO.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.

2.  At no time during the pendency of the appeal does the Veteran have a current diagnosis of soft tissue sarcoma.


CONCLUSION OF LAW

Soft tissue sarcoma was not incurred in or aggravated by the Veteran's active military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2006 letter, sent prior to the initial unfavorable decision issued in March 2007, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for soft tissue sarcoma as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board further observes that the record reflects that the Veteran may be receipt of Social Security Administration (SSA) disability benefits based on a psychiatric disorder; however, he has not reported, and the record does not reflect, that he is in receipt of such benefits due to soft tissue sarcoma.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "not all medical records or all SSA disability records must be sought-only those that are relevant to the [V]eteran's claim.  To conclude that all medical records or all SSA disability records are relevant would render the word 'relevant' superfluous in the statute [governing VA's duty to assist]."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Federal Circuit further held that "relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the [V]eteran's claim."  Id.  In the instant case, the Board finds that the outstanding SSA records are not relevant to the Veteran's claim decided herein as they do not pertain to his soft tissue sarcoma.  As such, the SSA records would not raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, the Board concludes that the outstanding SSA records are irrelevant to the claim decided herein and it is not necessary to obtain them. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for soft tissue sarcoma; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, while the Veteran has been exposed to herbicides coincident with his service in Vietnam, there is no credible evidence even suggesting that he has a soft tissue sarcoma during the appeal period.  A mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

The Veteran contends that he has soft tissue sarcoma due to his in-service exposure to herbicides.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as a malignant tumor, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents during such service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service connection based on herbicide exposure will be presumed for certain specified diseases, to include soft tissue sarcoma, that become manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (Note 1).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service personnel records indicate that he served in Vietnam between June 1970 and June 1971 as a telephone switching equipment repairman.  Therefore, he is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.  However, his service treatment records are negative for complaints, treatment, or diagnoses referable to soft tissue sarcoma.

Post-service records fail to demonstrate any treatment for a malignant tumor within one year of the Veteran's service discharge in October 1971.  Such reflect that, in 1998, the Veteran had surgery to remove a cyst on the left elbow.  At such time, he reported the removal of a left flank tumor in 1988 and a prior history of a pseudo mason sarcoma.  VA treatment records dated from July 2003 through February 2007 fail to reflect any complaints, treatment, or diagnoses referable to soft tissue sarcoma.  Moreover, upon examination of the Veteran's skin in February 2007, such was noted to be warm, dry, and intact.  No findings referable to a soft tissue sarcoma were noted.

While private treatment records indicate a prior history of a pseudo mason sarcoma, such was based on a history reported by the Veteran.  While he, as a lay person, is capable of reporting a medical diagnosis, there is no contemporaneous evidence that such growth was, in fact, a soft tissue sarcoma.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, while the Veteran has been provided with numerous opportunities to identify any relevant treatment records, he has not submitted or provided VA with authorization to obtain the underlying records detailing the 1988 removal of a left flank tumor.  Therefore, the Board finds the Veteran's description of his previous growth as a sarcoma to be not credible and, as such, accords no weight to the Veteran's description of such, either in his submissions to VA or in his description to his physician in 1998.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Moreover, there is no evidence that the Veteran currently has a soft tissue sarcoma.  As noted previously, medical records dated since 2003 are negative for such a finding and, in fact, show normal examination of the Veteran's skin.  Furthermore, the Veteran himself has not alleged that he currently has soft tissue sarcoma.  Rather, he alleges removal of such in 1982, 1988, and 1992, well before filing his claim in October 2006.

Additionally, the Veteran, as a lay person, is not competent to offer a diagnosis of soft tissue sarcoma as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of specialized test results, to include diagnostic imaging studies and pathology reports.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of soft tissue sarcoma.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board acknowledges that lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); however, soft tissue sarcoma falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

Therefore, the Board finds that, at no time during the pendency of the appeal, i.e., since he filed his claim in October 2006, or immediately prior to such date, does the Veteran have a current diagnosis of soft tissue sarcoma.  A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In the instant case, because the record fails to reflect a current diagnosis of soft tissue sarcoma at any time during the pendency of the appeal, or immediately prior to such date, service connection for such disorder is not warranted on a presumptive or direct basis.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for soft tissue sarcoma.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for soft tissue sarcoma is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for an acquired psychiatric disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding records.  Specifically, the Veteran's service treatment and personnel records reflect that he underwent two psychiatric evaluations: one conducted at the Naval Hospital in Portsmouth, Virginia, on August 18, 1971, and one conducted at the Regional Hospital at Langley Air Force Base on August 26, 1971.  Such further indicate that he was hospitalized at the Portsmouth Naval Hospital beginning on August 12, 1971.  While the later evaluation is of record, the former is not.  Therefore, a remand is necessary in order to obtain the Veteran's psychiatric records, to include the August 18, 1971, evaluation from the Naval Hospital in Portsmouth, Virginia.

Additionally, the Veteran's VA treatment records reflect that, in October 2004, he was hospitalized for psychiatric reasons.  Specifically, such records note that he was seen at LSU on October 8, 2004, and transferred to PEACC due to depression and feeling suicidal.  These private treatment records are not of record and, therefore, should be obtained on remand.  Likewise, the Veteran should be invited to identify any additional VA or non-VA records referable to his psychiatric disorder and, thereafter, such should be obtained for consideration in his appeal.

Finally, the record reflects that the Veteran has applied for Social Security Administration (SSA) disability benefits based on major depression.  While documentation in the claims file appears to indicate that such claim had been denied, it is unclear whether the Veteran has reapplied.  Moreover, any records used in the decision may have a bearing on this case.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Furthermore, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and etiology of his acquired psychiatric disorder.  In this regard, the Board notes that the Veteran's June 1968 entrance examination revealed that he reported frequent trouble sleeping and depression or excessive worry, he was psychiatrically normal upon clinical evaluation.  Records dated in August 1971 reflect that the Veteran complained of insomnia, anorexia, suicidal ruminations, and difficulty with interpersonal relations.  Ultimately, the psychiatrist diagnosed schizoid personality, existed prior to service, severe, and the Veteran was discharged.  Post-service records reflect diagnoses of major depression.  Therefore, a remand is necessary in order to determine the current nature of the Veteran's acquired psychiatric disorder and whether such had its onset in, or is otherwise related to, his military service, to include his in-service complaints of insomnia, anorexia, suicidal ruminations, and difficulty with interpersonal relations.

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's August 1971 hospitalization records at Portsmouth Naval Hospital Psychiatric Unit, to include those pertaining to his hospitalization beginning on August 12, 1971, and his psychiatric evaluation conducted on August 18, 1971.  Such inpatient psychiatric records may be filed under the name of the facility, Portsmouth Naval Hospital.  All reasonable attempts should be made to obtain these records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. 
§ 3.159(e).

2. Obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim from SSA.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3. The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his acquired psychiatric disorder since service, to specifically include those pertaining to his treatment at LSU and PEACC in October 2004.  After securing any necessary authorization from him, obtain all identified treatment records not already associated with the claims file, to include those from LSU and PEACC.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A) The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.

(B) For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether such disorder clearly and unmistakably pre-existed the Veteran's entry into active duty.

(i) If so, is there clear and unmistakable evidence that the Veteran's pre-existing acquired psychiatric disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?

If there was an increase in severity of the Veteran's acquired psychiatric disorder during service, was that increase due to the natural progress of the disease?

(ii) If not, for each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include his complaints of insomnia, anorexia, suicidal ruminations, and difficulty with interpersonal relations.

(C) If a personality disorder is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not that such was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.  If so, the examiner should identify the additional disability.

In offering any opinion, the examiner must consider the full record, to include the Veteran's service treatment records demonstrating a mental health evaluation in August 1971, and VA outpatient mental health records showing continuous treatment for psychiatric disorders.  The examiner should also consider any lay statements of record regarding the incurrence of the Veteran's acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


